Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Allowance sent on 7/8/22 to the Application No. 17/125,441. Claims 1 – 7, 11 – 20, 22, 24 - 30 has been examined.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner’s amendment was given in an interview with Abhishek Chopra on 8/15/22.
5.	The application has been amended as follows:
Replace Claim 1 as below.  
A method for wireless communications by a first wireless device, comprising: participating in a beam forming procedure with a second wireless device to evaluate a plurality of transmit (TX) and receive (RX) beam pairs, each TX and RX beam pair having different associating channel parameters,
wherein participating in the beam forming procedure comprises transmitting using multiple TX beams -and receiving using multiple RX beams, and wherein transmitting using the multiple TX beams comprises applying different precoders to construct the multiple TX beams;
determining at least one cryptographic key based on channel parameters associated with a selected one of the TX and RX beam pairs; and 
using the at least one cryptographic key for communications with the second wireless device;
wherein the multiple TX beams comprise multiple TX beams per spatial beam index from basis beam forming functions from antennas of the first wireless device to the second wireless device. 
Claim 9. Cancelled. 

Clam 14.  Replace claim as below. 
An apparatus for wireless communications, comprising: a first wireless device having a memory and a processor coupled to the memory, the processor configured to: participate in a beam forming procedure with a second wireless device to evaluate a plurality of transmit (TX) and receive (RX) beam pairs, each TX and RX beam pair having different associating channel parameters, 
wherein participate in the beam forming procedure comprises transmit using multiple TX beams and receive using multiple RX beams, and wherein transmit using the multiple TX beams comprises apply different precoders to construct the multiple TX beams; 
determine at least one cryptographic key based on channel parameters associated with a selected one of the TX and RX beam pairs; and 
use the at least one cryptographic key for communications with the second wireless device;
wherein the multiple TX beams comprise multiple TX beams per spatial beam index from basis beam forming functions from antennas of the first wireless device to the second wireless device.

Claim 22. Cancelled. 

Claim 27. Replace claim as below.
An apparatus for wireless communications by a first wireless device, comprising: 
means for participating in a beam forming procedure with a second wireless device to evaluate a plurality of transmit (TX) and receive (RX) beam pairs, each TX and RX beam pair having different associating channel parameters, wherein participating in the beam forming procedure comprises transmitting using multiple TX beams and receiving using multiple RX beams, and wherein transmitting using the multiple TX beams comprises applying different precoders to construct the multiple TX beams;
means for determining at least one cryptographic key based on channel parameters associated with a selected one of the TX and RX beam pairs; and 
means for using the at least one cryptographic key for communications with the second wireless device;
wherein the multiple TX beams comprise multiple TX beams per spatial beam index from basis beam forming functions from antennas of the first wireless device to the second wireless device.

Regarding claim 29, Replace the claim as below.

A non-transitory computer-readable medium storing code for wireless communication at a first wireless device, the code comprising instructions executable by a processor to:
participate in a beam forming procedure with a second wireless device to evaluate a plurality of transmit (TX) and receive (RX) beam pairs, each TX and RX beam pair having different associating channel parameters, wherein participate in the beam forming procedure comprises transmit using multiple TX beams and receive using multiple RX beams, and wherein transmit using the multiple TX beams comprises apply different precoders to construct the multiple TX beams;
determine at least one cryptographic key based on channel parameters associated with a selected one of the TX and RX beam pairs; and 
use the at least one cryptographic key for communications with the second wireless device;
wherein the multiple TX beams comprise multiple TX beams per spatial beam index from basis beam forming functions from antennas of the first wireless device to the second wireless device.



Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632


/TANMAY K SHAH/Primary Examiner, Art Unit 2632